Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Alan M. Weisberg on 06/17/21

AMENDMENTS TO THE CLAIMS 
1.	(Currently Amended) A system for emulating a plurality of wireless communication channels, the system comprising:
a plurality of elevation steering devices configured to modify at least one elevation characteristic of a plurality of signals and to manipulate at least one taken from a group of phase, amplitude and time delay, each elevation steering device of the plurality of elevation steering devices outputting an elevation steered signal;
a plurality of combiners, each combiner configured to receive an elevation steered signal and to combine at least two elevation steered signals of the plurality of elevation steered signals 
a plurality of azimuth steering devices configured to modify at least one azimuth characteristic of the plurality of modified combined signals, each azimuth steering device of the plurality of azimuth steering devices outputting an azimuth steered signal; and
the plurality of elevation steering devices and the plurality of azimuth steering devices emulating the plurality of wireless communication channels.

2.  	(Cancelled).

3. 	(Currently Amended)  The system of Claim [[2]] 1, wherein the plurality of azimuth steering devices are different from the plurality of elevation steering devices.

4.  	(Previously Presented)  The system of Claim 1, wherein the plurality of elevation steering devices apply a weighting vector [c1,c2,...cN] to the plurality of signals, where N corresponds to a number of the plurality of elevation steering devices.

5.  	(Previously Presented)  The system of Claim 1, wherein the plurality of azimuth steering devices manipulate phase, amplitude and time delay of the plurality of signals [g1, g2,...,gX], where X corresponds to a number of the plurality of elevation steering devices.

6.  	(Previously Presented)  The system of Claim 1, wherein each combiner is a 4 to 1 combiner.

7.  	(Previously Presented)  The system of Claim 1, further comprising processing circuitry configured to:
control the plurality of elevation steering devices; and
control the plurality of azimuth steering devices.

8.  	(Previously Presented)  The system of Claim 1, wherein the plurality of signals are 64 signals.

9.  	(Currently Amended A method for emulating a plurality of wireless communication channels, the method comprising:
modifying at least one elevation characteristic of a plurality of signals and manipulating at least one taken from a group of phase, amplitude and time delay using a plurality of elevation steering devices to produce a plurality of elevation steered signals;
combining the plurality of elevation steered signals to output a plurality of combined signals using a plurality of combiners, each combiner configured to combine at least two signals of the plurality of signals to produce a modified combined signal;
modifying at least one azimuth characteristic of the plurality of modified combined signals using a plurality of azimuth steering devices, each azimuth steering device of the plurality of azimuth steering device outputting an azimuth steered signal; and
the plurality of elevation steering devices and the plurality of azimuth steering devices emulating the plurality of wireless communication channels.



11.	(Currently Amended)  The method of Claim [[10]] 9, wherein the plurality of azimuth steering devices include a second plurality of phase shifters different from the plurality of elevation steering devices.

12.	(Previously Presented)  The method of Claim 9, wherein the plurality of elevation steering devices apply a weighting vector [c1,c2,...cN] to the plurality of signals, where N corresponds to a number of the plurality of elevation steering devices.

13.	(Previously Presented)  The method of Claim 9, wherein the plurality of azimuth steering devices manipulate phase, amplitude and time delay of the plurality of signals [g1, g2,...,gX], where X corresponds to a number of the plurality of elevation steering devices.

14.	(Previously Presented)  The method of Claim 9, wherein each combiner is a 4 to 1 combiner.

15.	(Previously Presented)  The method of Claim 9, further comprising:
controlling the plurality of elevation steering devices; and
controlling the plurality of azimuth steering devices.

16.	(Previously Presented)  The method of Claim 9, wherein the plurality of signals are 64 signals.

17.	(Currently Amended) A system for emulating a plurality of wireless communication channels, the system comprising:
a radio frequency, RF, apparatus, including:
a plurality of elevation steering devices configured to modify at least one elevation characteristic of a plurality of signals and to manipulate at least one taken from a group of phase, amplitude and time delay, each elevation steering device of the plurality of elevation steering devices outputting an elevation steered signal;
a plurality of combiners, each combiner configured to receive an elevation steered signal and to combine at least two elevation steered signals of the plurality of elevation steered signals to output a combined signal, the plurality of combiners outputting a plurality of combined signals; and
a channel emulator including:
a plurality of azimuth steering devices configured to modify at least one azimuth characteristic of the plurality of combined signals, each azimuth steering device of the plurality of azimuth steering devices outputting an azimuth steered signal, the plurality of elevation steering devices and the plurality of azimuth steering devices emulating the plurality of wireless communication channels.

18 - 20.  (Cancelled).

17, wherein the plurality of elevation steering devices apply a weighting vector [c1,c2,...cN] to the plurality of signals, where N corresponds to a number of the plurality of elevation steering devices.

22.  	(Currently Amended)	The system of Claim [[2]] 17, wherein the plurality of azimuth steering devices manipulate phase, amplitude and time delay of the plurality of signals [g1, g2,...,gX], where X corresponds to a number of the plurality of elevation steering devices.

23.  	(Currently Amended)	The system of Claim [[2]] 17, wherein each combiner is a 4 to 1 combiner.


Claims 1, 3-9, 11-17, 21-23 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415